 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   MARK E. WOOLF
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Mark.Woolf@usdoj.gov
   Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10 United States of America,
                                                   Case No. 2:03-cr-00534-KJD-RJJ
11                 Plaintiff,
                                                   Stipulation to Unfreeze Funds in Prison
12                 v.                              Account

13 Michael Cernak,

14                 Defendant.

15

16         The parties, through undersigned counsel, hereby submit the following stipulation

17 to unfreeze Defendant Michael Cernak’s Inmate Trust Account and resolve other

18 outstanding matters related thereto.

19         The United States filed its motion for authorization of payment toward restitution

20 from funds in Defendant Cernak’s Inmate Trust Account on August 14, 2019. ECF No.

21 151. After briefing, and conferral between counsel, the Government agreed to withdraw its

22 motion based on the Ninth Circuit’s recent, unpublished decision in United States v. Poff,

23 2019 WL 3064444 (9th Cir. July 12, 2019) so that it could conduct additional discovery to

24 determine the source of funds in the account at issue. ECF No. 154. The United States has
 1   also filed a non-opposition to Defendant Cernak’s motion that his Inmate Trust Account be

 2   unfrozen. ECF No. 157.

 3          Since filing of the United States withdrawal and non-opposition, it has come to the

 4   parties’ attention that the Bureau of Prisons, which administers the Inmate Trust Account

 5   at issue, has not yet unfrozen the account because it has not yet received a court order or an

 6   amended judgment. Accordingly, the parties enter the following stipulation to unfreeze the

 7   account and resolve all other pending issues relating to the United States’ motion for

 8   authorization of payment from Defendant Cernak’s Inmate Trust Account.

 9          IT IS HEREBY STIPULATED AND AGREED that the United States’ Motion to

10   Authorize Payment from Inmate Trust Account, ECF No. 151, is hereby WITHDRAWN.

11   The withdrawal is without prejudice to the United States refiling the motion at a later time

12   or conducting discovery into the source of funds in Defendant Cernak’s Inmate Trust

13   Account.

14          IT IS FURTHER STIPULATED AND AGREED that Defendant Cernak’s

15   Motion to Unfreeze Funds in Inmate Trust Account, ECF No. 152, is GRANTED. The

16   Bureau of Prisons is instructed to unfreeze the account and provide Defendant Cernak full

17   access to the funds therein.

18

19

20

21

22

23

24


                                                   2
 1          IT IS FURTHER STIPULATED AND AGREED that Defendant Cernak’s

 2   Motion to Send Copies to the Prison Business Office is GRANTED. The Clerk of Court is

 3   instructed to send the following ECF entries to the Prison Office at the address identified in

 4   Cernak’s Motion to Send Copies to the Prison Business Office (ECF No. 158): ECF No.

 5   151, ECF No. 152, ECF No. 154, ECF No. 157, and ECF No. 158. The Clerk of Court

 6   shall also send a copy of this Stipulation.

 7          Respectfully submitted this 30th day of September, 2019.

 8   NICHOLAS A. TRUTANICH                               RENE L. VALLADERES
     United States Attorney                              Federal Public Defender
 9

10
      s/ Mark E. Woolf                                   /s/ Amy B. Cleary
11   MARK E. WOOLF                                       AMY B. CLEARY
     Assistant United States Attorney                    AARIN E. KEVORKIAN
12                                                       Assistant Federal Public Defenders
                                                         Attorney for Michael Anthony Cernak
13

14

15
                                                   IT IS SO ORDERED:
16

17

18
                                                   _________________________________
19                                                 Kent J. Dawson
                                                   United States District Judge
20                                                          10/1/2019
                                                   Dated: ___________________________
21

22

23

24


                                                     3
